Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 12/03/2019.
Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 6 and 11 are rejected under 35 U.S.C. 112(b).
Regarding Claims 1, 6 and 11, the claims recite the limitation “a modeling unit corresponding to the buffer frame characterizing a beginning or end of a sentence”.  There is insufficient antecedent basis for this limitation in the claim. The claims includes the limitations for the processing to obtain a speech recognition result including steps or processes for determining acoustic scores for the audio frames, determining specific types of audio frames based on the acoustic scores and decoding the frames for speech recognition. The modeling unit is not being utilized to obtain the speech recognition results, or even to determine the types of audio frame.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-2, 5-7, 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Patent 9,437,186 B1) in view of Hutchinson et al. (US Patent 7,542,897 B1).
Regarding Claims 1, 6 and 11, Liu teaches a method for speech recognition (see Fig.1 and Col.2, Line 54-67), comprising:
determining, based on an acoustic score of a speech frame in a speech signal, a non-silence frame in the speech signal (see Fig.3 (314), Col.8, Line 37-44, Col.10, Line 55-67, and Col.13, Line 24-39, determining the speech or pause frames based on acoustic scores and acoustic models);
determining a buffer frame between adjacent non-silence frames based on the acoustic score of the speech frame (see Fig.3 (314), Col.8, Line 37-44, Col.10, Line 55-67, and Col.13, Line 24-39, determining the speech or pause frames based on acoustic scores and acoustic models);
and decoding a speech frame to obtain a speech recognition result (see Fig.3 (322), Fig. (716), Col.7, Line 55-59 and Col.8, Line 29-37).
Liu fails to teach decoding a speech frame after removing the buffer frame from the speech signal, to obtain a speech recognition result.
Hutchinson, however, teaches removing specific frames, including pause frames, from the speech signal before decoding the signal to obtain a speech recognition result (see Fig.10, Col.6, Line 7-18 and Col.6, Line 52-59).
It would have been obvious for one skilled in the art, before the effective filing date of the application, to include to Liu’s method the step for removing the buffer frame from the speech signal before decoding the speech signal. The motivation would be to determine an endpoint for sentence or phrase uttered by a speaker, and to perform speech recognition processing on the particular sentence or phrase uttered.
Regarding Claims 2, 7 and 12, Liu further teaches wherein the acoustic score comprises a first acoustic score and at least one second acoustic score, the first acoustic score characterizing a probability of the speech frame corresponding to a blank modeling unit, the second acoustic score characterizing a probability of the speech frame corresponding to a preset non-blank modeling unit (see Fig.3 (314), Col.8, Line 37-44, Col.10, Line 55-67, and Col.13, Line 24-39, determining the speech or pause frames based on acoustic scores and acoustic models);
and the determining, based on an acoustic score of a speech frame in a speech signal, a non-silence frame in the speech signal comprises: determining the non-silence frame in the speech signal based on a difference between the first acoustic score and the second acoustic score of the speech frame in the speech signal (see Fig.3 (314), Col.8, Line 37-44, Col.10, Line 55-67, and Col.13, Line 24-39, determining the speech or pause frames based on acoustic scores and acoustic models).
Regarding Claims 5, 10 and 15, the rationale provided for the rejection of Claim 1 is incorporated herein.

Claim Objections
Claims 3-4, 8-9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claims 3, 8 and 13, the following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does teach, disclose or suggest the claimed limitation of (in combination with all of the limitations of the base claim) “wherein the determining the non-silence frame in the speech signal based on a difference between the first acoustic score and the second acoustic score of the speech frame in the speech signal comprises: determining the speech frame to be the non-silence frame, in response to determining a gap between the first acoustic score and a maximum value of second acoustic scores of the speech frame being smaller than or equal to a first preset threshold”.
Regarding Claims 4, 9 and 14, the following is a statement of reasons for the indication of allowable subject matter:
The prior art of record does teach, disclose or suggest the claimed limitation of (in combination with all of the limitations of the base claim) “wherein the determining the non-silence frame in the speech signal based on a difference between the first acoustic score and the second acoustic score of the speech frame in the speech signal comprises: annotating the speech frame as a silence frame, in response to determining a gap between the first acoustic score and a maximum value of second acoustic scores of the speech frame being greater than or equal to a second preset threshold; and determining a speech frame that is not annotated as the silence frame in the speech signal to be the non-silence frame”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672